Per Curiam:
Langenheim’s testimony was sufficient to carry this case to the *17jury. He swears positively not only that the defendant, from time to time, acknowledged the rectitude of the account in suit, but also repeatedly promised to pay it. Nor is there any question, fi’om his testimony, but that said acknowledgment and promise were made within six years of the commencement of the present action; and if that testimony was believed by the jury, as it seems to have been, it was sufficient to bar the statute.
Judgment affirmed.